Citation Nr: 1442169	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1971, April 1971 to August 1971, and June 1985 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 0 percent evaluation for bilateral hearing loss disability.  A subsequent October 2011 rating decision increased the rating to 10 percent.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Most recently, the Veteran was afforded a VA audiological examination in January 2010.  The most recent private examination of record is dated November 2011.

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that VA examination, and the most recent private examination of record, the Veteran has claimed that his condition has worsened significantly, specifically at his May 2013 videoconference hearing.  Consequently, a new examination is necessary to get an accurate current evaluation of the Veteran's bilateral hearing loss disability.
Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain any outstanding private or VA treatment records related to the Veteran's claimed disability.

2.  Then, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims file and any pertinent evidence in Virtual VA or VBMS should be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



